Citation Nr: 0531178	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  98-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1954 to March 1956.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).


FINDINGS OF FACT

1.  From the effective date of service connection until 
November 5, 1996, the veteran's generalized anxiety disorder 
was manifested by considerable impairment in his ability to 
maintain favorable relationships and psychoneurotic symptoms 
resulted in considerable industrial impairment due to reduced 
reliability, flexibility, and efficiency.

2.  From November 6, 1996, to the present, the veteran has 
suffered social and industrial impairment with reduced 
reliability and productivity due to flattened affect, 
impaired judgment, disturbances of motivation and mood 
resulting in difficulty maintaining effective work 
relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating, 
but no higher, for generalized anxiety disorder with 
depression are met from the effective date of service 
connection to the present.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.10, 4.132, Diagnostic Code 9400 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Disability Evaluation

There are several salient features of the evidence of record.  
The veteran's symptoms are persistent; certain symptoms have 
been reported consistently throughout the VA treatment 
records, which comprise a continuous record since August 
1989.  Several symptoms appear to be transient, appearing in 
the outpatient treatment records for some time, and then 
remitting or subsiding.  The intensity of the symptoms 
appears labile from the outpatient treatment records.  There 
is a marked discrepancy between the VA compensation 
examiners' assessment of the severity of the veteran's 
symptomatology and his treating physicians' assessments.  
Further, there is probative evidence of the veteran's 
exaggeration of his symptoms in the clinical setting in the 
form of two reports of VA social and industrial field surveys 
made five years apart.  The following summary and discussion 
of the evidence provides the reasons and bases for concluding 
that the evidence as a whole better supports a disability 
rating in the middle of the range of ratings available for 
generalized anxiety disorder than it does a rating either 
higher or lower.  Any trend in the veteran's symptoms is not 
so pronouncedly linear as to compel maintaining a lower 
rating earlier in the period under review than is warranted 
ultimately.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of the disability at issue.

VA awarded service connection for generalized anxiety 
disorder, not otherwise specified, with depression, based on 
an October 1996 claim.  About a month later, effective 
November 6, 1996, VA implemented amendments to the rating 
criteria for psychiatric disorders.  Compare 38 C.F.R. 
§ 4.132 (1996) with 38 C.F.R. § 4.130 (2005) (unamended since 
1996).  In May 1997, VA was obligated to consider whether the 
veteran's disability rating would be more favorably to him 
under the older rating criteria and apply them throughout the 
period being rated, applying the newer rating criteria only 
if they afforded a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991) overruled in part Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The newer rating criteria, even 
if more favorable, could not then, and cannot now apply prior 
to the effective date of their implementation.  38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 7-2003.  "The Karnas rule 
. . . would improperly prohibit VA from applying certain 
statutes and regulations that may be unfavorable to claimants 
even though such laws would govern under Supreme Court 
precedent because they do not have retroactive effects."  
VAOPGCPREC 7-2003 at  8.  Consequently, this decision will 
apply the older rating criteria from the effective date of 
service connection, October 15, 1996, through November 5, 
1996, and the newer rating criteria from their effective 
date, November 6, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996).

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).

The General Formula for Rating Psychoneurotic Disorders in 
effect in October 1996 provided the following criteria:

100 percent: The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70 percent: Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.

50 percent: Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.

30 percent: Definite impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people.  The psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency and reliability 
levels as to produce definite industrial 
impairment.

10 percent: Less than the criteria for 
the 30 percent, with emotional tension or 
other evidence of anxiety productive of 
mild social and industrial impairment.

0 percent: There are neurotic symptoms 
which may somewhat adversely affect 
relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132 (1996).

The General Rating Formula for Mental Disorders effective 
November 6, 1996, provides: 

100 percent: Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

70 percent: occupational and social 
impairment, with deficiencies inmost 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50 percent: Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

30 percent: Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent: Occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or; symptoms controlled by 
continuous medication.

0 percent: A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

38 C.F.R. § 4.130 (2005).

Historically, the veteran first obtained psychiatric 
treatment in the early 1960's.  In April 1962 he was 
hospitalized for an overdose of medication, which the veteran 
has since reported was a suicide attempt.  In February 1992, 
a VA psychiatrist observed the veteran to have a labile 
affect and moderate anxiety.  The veteran complained of 
palpitations and other somatic symptoms.  He anticipated 
misfortune.  The psychiatrist diagnosed generalized anxiety 
disorder, panic disorder and explosive personality disorder.  
The veteran was said to have poor judgment and no insight.  
Psychiatric evaluation by a VA psychologist in February 1992 
produced a diagnosis of generalized anxiety disorder, not 
otherwise specified.

September VA outpatient mental health records noted the 
veteran's complaints of frequent headaches and anxiety for 
the past several days, with symptoms including sleep 
disturbance, nightmares, fear of people, poor tolerance for 
people, noise, and frustration, poor impulse control, poor 
concentration, poor motivation and decreased interest in 
daily activities.  The veteran reported episodes of hostility 
and verbal aggression.  The clinician noted there were no 
delusions, illusions, or hallucinations, and memory and 
intellect were adequate.  The veteran's insight and judgment 
were poor.  He was assessed with a chronic and severe mental 
disorder, restless and irritable, with poor tolerance to 
people, episodes of anxiety and panic attacks.

In October 1996, the veteran saw Dr. Juarbe privately for 
evaluation.  Dr. Juarbe took a history from the veteran and 
conducted an examination, diagnosing PTSD based on the 
veteran's report of recollections of an incident of 
swallowing gasoline in service, which had resulted in 
recurrent laryngitis and other upper respiratory problems.  
The veteran reported nightmares and recollections of the 
incident.  The veteran reported feeling anxious, depressed, 
having insomnia, irritability, and anticipation of his own 
illness.  The veteran reported hearing voices of dead 
relative calling him.  The doctor also diagnosed major 
depression with psychotic features as related to the 
veteran's throat conditions.

A VA examiner in February 1997 made careful review of the 
veteran's VA claims folder and other medical records, took a 
detailed history and performed current mental status 
examination.  The examiner concluded that the veteran had 
generalized anxiety disorder, not otherwise specified, with 
depression.  The examiner opined the veteran's symptoms were 
incompatible with PTSD; close interviewing and review of 
records showed the veteran did not have dissociative 
episodes; the nightmares were not of the incident in service; 
and the veteran did not demonstrate or indicate psychotic 
symptoms.  The veteran was in full contact with reality and 
adequately dressed and groomed.  He was coherent and logical 
in answering questions.  He denied delusions or 
hallucinations.  The reported anxiety, poor frustration 
tolerance, quick temper, and intolerance to noises and to 
silence.  The veteran reported episodes of depression during 
which he will isolate himself from his family.  He reported 
sleep disturbance by nightmares of being chased and of a 
doctor's past prognosis that he was a candidate to develop 
throat cancer.  His mood was somewhat anxious and depressed.  
His affect was adequate to his emotions.  He was oriented to 
person, place and time.  His memory was preserved and his 
intellectual functioning was maintained.  His judgment was 
adequate and his insight was fair.  The examiner made a 
Global Assessment of Functioning (GAF) of 70 to 75.  In an 
April 1997 addendum report, the examiner opined that the 
veteran's symptoms were mild, mostly responding to 
exacerbations of his medical conditions.

A March 1997 outpatient report was like the September 1996 
report in symptoms and impression.  In September 1997, the 
veteran complained of anxiety with hypochondriacal traits, 
which the evaluating clinician related to the recent death of 
the veteran's brother in law due to cancer and the death of a 
cousin by suicide.  In March 1998, the veteran complained of 
restlessness, sleep disturbance due to nightmares, shortness 
of breath and fear of death.  In March 1998, the veteran 
additionally reported episodes of depression.  He also 
reported episodes of obsession towards hygiene and security 
at home; he reported walking and talking obsessively.  He had 
no suicidal or homicidal ideation.  His judgment and insight 
were poor.  The impression was chronic anxiety with episodes 
of panic and obsessive-compulsive traits.  A September 1998 
report was similar, with anxiety noted as chronic and severe; 
the veteran was said to have an aggressive attitude and he 
was afraid to lose control.

A March 1999 report from Dr. Juarbe diagnosed major 
depression with psychotic features.  The doctor reported the 
veteran was quite anxious, complaining of insomnia, frequent 
awakenings, and nightmares.  The veteran reported hearing 
voices, feeling worthless and hopeless, with low tolerance 
and low frustration levels, frequent crying spells, and 
suicidal thoughts and a history of several suicide attempts.  
The veteran reported feeling tightness of breath, always 
feeling isolated and panicky, and that he relived the 
gasoline swallowing incident in service.  Dr. Juarbe opined 
that the veteran was chronically and severely ill, with no 
industrial or social adaptability, and that he was a real 
suicide risk in need of indefinite treatment.

The veteran had a VA compensation examination in August 1999.  
The examiner did not have the claims file or other health 
records.  The veteran reported that he last worked at his own 
business in 1990 and he quit when he hit a client.  The 
veteran complained that he was given a GAF of 70 on his last 
compensation examination, but a GAF of 45 to 50 from the 
outpatient clinic.  He felt VA's compensation decisions were 
unfair.  He reported getting short of breath and disoriented 
when anxious.  He stated he could not socialize.  He reported 
depression and suicidal ideas.  He complained of feeling 
worse every day.  The examiner found him adequately dressed 
and groomed, with an anxious mood and constricted affect.  He 
had good attention, concentration, and memory.  His speech 
was clear and coherent.  He was not suicidal or homicidal.  
His judgment and insight were fair; he had good impulse 
control.  The examiner diagnosed generalized anxiety disorder 
with depressive features with a GAF of 70.

In September 1999, VA sent a social worker to the veteran's 
home unannounced for a social and industrial survey to 
evaluate the veteran's daily functioning.  He was not home.  
He had gone to San Juan for business with a state agency.  
The social worker interviewed the veteran's wife, viewed 
their house, and interviewed a neighbor.  The house was in 
good condition inside and out.  He conducted an office 
interview at a later date.  The veteran's wife reported that 
the veteran argued about and worried about everything and 
could not deal with crises, his or his relatives.  She 
reported that he did ritual strange "mimics" and movements 
that he could not control.  The neighbor reported that the 
veteran was nervous, but did not show abnormal behavior.

On follow-up office interview, the veteran reported that he 
carved wooden figures of saints for relaxation, which he sold 
at craft fairs when he felt well, because he could work at 
his own pace.  He reported fearing sleep because he feared 
dying in his sleep.  He reported that he did not like being 
told what to do.

VA outpatient mental health records from October 1990 to 
September 2002 show ongoing diagnosis of generalized anxiety 
disorder.  In October 2002, the veteran reported to the RO 
that he obtained all of his psychiatric treatment from VA.  A 
January 2003 general medical progress note noted he was 
oriented, well nourished, well dressed, and in no acute 
distress.

A January 2003 compensation examination report noted the 
examiner did not have the veteran's claims file or hospital 
records.  The veteran reported feeling worse every day.  He 
complained of dropping things, forgetting things told him, 
passing his destination, and other serious memory problems 
for a long time, such as what was just on television.  He 
reported getting lost easily, crying frequently, and checking 
doors at home repeatedly.  He reported forgetting names of 
people and relative and how to use an ATM machine.  
Objectively, the veteran was clean, alert and oriented to 
person, place and year.  His mood was anxious, his affect was 
constricted, and his attention was fair.  His memory was 
impaired; he could not recall any of three objects after 
three minutes.  His speech was clear, coherent, and loud.  He 
was not hallucinating.  He was not suicidal or homicidal.  
His insight and judgment were impaired.  He had good impulse 
control.  The examiner diagnosed primary degenerative 
demential, Alzheimer's type, and generalized anxiety disorder 
with depressive features.  The GAF was 50.

April 2003 outpatient examination found the veteran depressed 
mood with poor tolerance to people and noises, isolated at 
home.  The diagnosis was generalized anxiety disorder; the 
GAF was 50.

In outpatient treatment of June 2003, the veteran reported 
severe episodes of anxiety, restlessness, irritability, poor 
tolerance of people and noise.  He sought treatment because 
he was worried by the compensation examiner's diagnosis of 
Alzheimer's disease; he was afraid to loose his mind.  He 
reported episodes of palpitations and poor interest in daily 
life activities.  The examining physician commented that the 
veteran had poor concentration and forgetfulness, but he was 
not disoriented at home or while driving and at present had 
no other symptoms of Alzheimer's.  The opinion was that poor 
concentration was mostly due to episodes of severe anxiety 
and poor social and family functioning.  The examiner opined 
that poor tolerance to people and noises with episodes of 
irritability made him unable to perform occupational 
efficiency.  The clinical findings included severe episodes 
of anxiety, restlessness, irritability, poor concentration, 
easy distractibility, forgetfulness and poor impulse control.  
The diagnosis was generalized anxiety disorder, severe, 
atypical depression.

On outpatient visit of January 2004, the veteran reported 
essentially all symptoms noted previously.  He reported that 
his mind gets blocked and he "lose his mind."  The examiner 
commented that the veteran's poor concentration was 
exacerbated by severe anxiety.  He had poor impulse control 
and he was unable to tolerate stress.  The veteran got angry 
with any change of plan or minimal stress.  He denied 
suicidal or homicidal ideas, but a history of suicide 
attempts was noted.  The examiner opined that the veteran was 
unable to handle his funds due to poor judgment and 
exacerbation of symptoms.  He was oriented about adequate use 
of medications.

The veteran had reported receipt of Social Security benefits, 
but he never characterized them as disability insurance 
benefits.  In response to VA's request for administrative and 
medical documents pertinent to any claim for or payment of 
disability benefits, the SSA responded in April 2004 that the 
veteran had not filed a claim for disability benefits.  

An April 2004 Computed Tomography (CT) scan of the brain 
found mild dilatation of the ventricular system with 
prominent cortical sulci compatible with cortical atrophy, 
otherwise normal.  On subsequent compensation examination in 
April 2004 by the psychiatrist who performed the January 2003 
examination, the examiner concluded that the prior diagnosis 
of Alzheimer's disease was an error resulting from the 
veteran's misrepresentation of his symptoms.

The April 2004 compensation examination took place with 
review of the veteran's claims file and outpatient records.  
The examiner noted there was no record of psychiatric 
hospitalization.  The examiner noted the medications he was 
prescribed by the VA outpatient clinic, and that he had not 
refilled them.  The veteran reported not working since 1990, 
but not remembering when he retired.  The examiner felt the 
veteran tried to avoid reporting his occupational history.  
The veteran came with his wife, but was interviewed alone.  
He reported that his wife knew everything, and he stated he 
did not know his address or telephone number.  He reported 
his physical conditions.  He stated that Xanax had alleviated 
chest pain.  He said that on emergency room visits because of 
palpitations, he was told he was fine, and he felt better 
immediately.  He reported periods of depression, feeling 
lonely and uncomfortable, needing to go to his room.  He 
reported poor sleep, and having difficulty falling asleep.  
He reported taking Prozac and Xanax only when he needed them, 
and his wife controlled the medication.  He reported that he 
did woodworking, and that he participated in artisans' 
activities.  He reported that he did not watch much 
television, and he complained of poor memory, being unable to 
remember the TV actors' names; he stated he did not remember 
what he has read, and that the condition has existed since 
the 1960s.  He complained of irritability and being verbally 
aggressive.  He reported that the prior diagnosis of 
Alzheimer's disease worried him greatly.  He reported that he 
sells his crafts at fairs and that his wife handled the 
money, because he had lost money.

The veteran was clean, adequately dressed and groomed, alert 
and oriented to time, person, and place.  His affect was 
constricted.  His attention and concentration were fair.  His 
memory was fair; he recalled the names of his doctors and 
treatments.  The examiner again commented that the veteran 
had avoided reporting occupational history and his address.  
The examiner also reported the veteran's attention and 
concentration were good.  The veteran's speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment were fair and he had 
good impulse control.

The examiner reported there was no impairment of thought 
processes, no delusions, and no inappropriate behavior other 
than his claim of irritability.  The examiner reported no 
obsessive or ritualistic behavior, disruption of rate or flow 
of speech, panic attacks, but noted the veteran's report of 
periods of anxiety, depression and sleep problems.  The 
examiner opined that the veteran appeared competent to handle 
VA funds.

The examiner commented that the veteran's behavior and 
attitude at the beginning of the interview changed radically 
when confronted with the purpose of the examination and when 
informed that the examiner would review his outpatient 
records.  The veteran stated his reaction was because he got 
nervous and upset at the VA parking.

The examiner opined that after careful review of the 
outpatient mental health clinic notes, the CT scan of the 
brain, and the Social and industrial field survey done for 
the examination, the examiner's January 2003 diagnosis of 
Alzheimer's disease was mistaken.   The examiner opined that 
the diagnosis was based on the veteran's claims and 
presentation during the evaluation, but did not correspond to 
the veteran's real condition and level of functioning.  The 
examiner opined that the veteran has excellent functioning in 
social, occupational, and interpersonal capacities, as 
clearly described in the Social and industrial field survey.  
The examiner further opined that the veteran willfully and 
intentionally provided false information and history to 
himself and to the outpatient psychiatrist with the intention 
to get increased compensation benefits.  Finally, the 
examiner opined that the veteran has only minimal 
manifestations of his service-connected generalized anxiety 
disorder.  He is competent to handle his funds.  The 
diagnosis was generalized anxiety disorder, mild, with a GAF 
of no less than 75.

On May 10, 2004, a VA social worker went to the veteran's 
home unannounced to conduct a Social and Industrial Survey to 
determine the veteran's level of functioning at home in daily 
life.  The veteran's wife stated the veteran was not at home; 
he was buying a car for his son, because the son requested 
his advice.  The social worker noted the house was clean and 
well maintained.  The social worker interviewed one neighbor, 
who reported the veteran had good behavior in the community 
and that he participates in fairs.  The social worker noted 
the veteran had good relations with his neighbors.  The 
social worker arranged with the veteran's wife for him to 
report to San Juan VA Medical Center on May 12, 2004, for an 
interview.

On May 11, 2004, the day before the interview with the social 
worker, the veteran came into the outpatient mental health 
clinic reporting severe anxiety, restlessness, irritability, 
with episodes of air hunger and fear of death with panic 
attack, most recently last night, when he thought he would 
die.  The veteran referred to poor tolerance to people, 
noises, and frustration.  He referred to poor control of 
impulses, episodes of anger, poor concentration, blocking 
during interview, particularly when anxious or angry.  The 
examiner encouraged him to continue his hobby of carving 
saints, which alleviated his anxiety.  The veteran referred 
to 50 or 60 episodes of obsessions with closed doors, 
rechecking the stove, lights, and locks, and a few months ago 
having excessive worry about fear of being alone and in the 
dark.  He denied suicidal or homicidal ideas.  He reported 
good response to medications and being oriented about the 
adequate use of medication.  The diagnosis was generalized 
anxiety disorder with panic attacks with a GAF of 50.

The veteran appeared for social and industrial survey on May 
12, 2004, on time, clean and clean shaven, in clean, casual 
clothes.  He was cooperative and spontaneous during the 
interview.  The veteran reported sleep problems, sleeping 
about five hours a night.  He stated he likes to be alone and 
did not socialize much with his neighbors.  He described his 
daily activities as cleaning the house and yard and 
participating in wood carving meetings and fairs; he carves 
religious figures in wood.  The veteran reported his medical 
treatment and current medications.  The social worker took a 
pre-military social history and a military history.  The 
veteran reported that he had no antisocial behavior prior to 
service and he had good relationships with his family.  The 
veteran reported his post-service occupational history, 
ultimately working as the self-employed owner of a muffler 
shop until 1990, when he began to work in wood carving.  His 
last fair was in April 2004.  The veteran reported that he 
lived with his wife and mother-in-law, with whom he had good 
relationships.  His wife reported good relationships.  The 
veteran reported that he drives to buy hobby supplies.

A review of social and economic stressors was essentially 
negative except for noting the veteran's unemployment since 
1990.  The social worker commented that the veteran engages 
in activities and that he had moderate impairment; he 
socializes with other people while at fairs in different 
towns.  The veteran's report of feeling restless sometimes 
was indicative of his degree of impairment.  The summary 
ratings were moderate industrial impairment and mild social 
impairment.

This extensive body of evidence presents a genuine conflict 
in facts.  The veteran's veracity is in question, as is the 
probative value of conflicting reports.  The evidence showing 
the least social and industrial impairment is persuasive that 
the veteran is correctly rated 10 percent disabled under both 
the older and the newer rating criteria.  Likewise, the 
evidence showing the most severe impairment is persuasive the 
veteran is correctly rated 100 percent disabled under the 
older or the newer rating criteria.

Disparity of this extreme is not the sort of equally credible 
and probative but opposing evidence that should be deemed in 
equipoise with the benefit of the doubt going to the veteran 
as between a 10 percent and a 100 percent rating.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
better result than balancing the extreme evidence is to 
discount both extremes.

The veteran's seeking of treatment and persistent reports of 
a consistent litany of symptoms over many years is persuasive 
that he has those symptoms, even if the seeking of treatment 
alone is not probative of the severity of the symptoms.  His 
absence from home on two unscheduled Social and industrial 
field surveys is comparably persuasive that he is out and 
about and functioning to a degree inconsistent with the 
severity of symptoms he repeatedly reports.  It is 
particularly suspicious that he reported to the outpatient 
clinic the day after the social worker visited his home, 
reporting extreme symptoms that night, but he displayed no 
such symptoms during the interview with the social worker the 
next day.  This disparity is ultimately persuasive that the 
veteran is accurately rated by excluding the extremes in the 
evidence and finding the correct rating somewhere in between.

The October 1996 private psychiatrist reported no source of 
information but the veteran.  The February 1997 VA examiner 
reviewed all the available medical records in addition to 
conducting the clinical interview.  The VA examiner's report 
is clearly the better informed report.  The veteran told the 
VA examiner that he saw the private psychiatrist three times 
for evaluation; there is no indication the private examiner 
treated the veteran or followed him for treatment.  The VA 
examiner's review of treatment records permitted him to 
diagnose the veteran and assess the severity of the veteran's 
disability in terms of global functioning.  The VA examiner's 
opinion is, therefore, the more probative of the veteran's 
overall psychiatric functioning.  Neither the VA examiner nor 
the VA treating physicians concurred in Dr. Juarbe's 
diagnosis.  Concluding his diagnosis was incorrect, the 
report is not reliable for the purpose of assessing the 
severity of the veteran's psychiatric condition.

Dr. Juarbe's March 1999 report likewise is based on the 
veteran's reports alone without any familiarity with the 
veteran's condition through treatment.  The remainder of the 
medical records and reports do not concur in the doctor's 
second diagnosis, either.  In the absence of any other 
diagnosis of major depression as the primary diagnosis, or of 
any other opinion that the veteran manifests psychotic 
symptoms, these diagnoses are rejected, and the report is 
also rejected as viable evidence of the severity of the 
veteran's psychiatric illness.

In evaluating the evidence of record, the RO discounted the 
reports of Dr. Juarbe, because he had seen the veteran for 
evaluation only and not for treatment.  That can be said 
generally of the VA compensation examiners also, if probative 
value is to rest on the extent of contact with the veteran in 
a treatment setting.  If VA were to follow a "treating 
physician rule," the VA compensation examiner's opinion 
would be outweighed by the VA clinician's opinion by virtue 
of the rule, regardless of the content of the reports or any 
other factors that may have informed them.  This is not a 
reliable basis for assessing the probative value of medical 
reports.  VA has long rejected a "treating physician rule" 
that by virtue of the rule gives greater weight to the 
opinion of a treating physician than to that of a VA 
compensation examiner or other physician.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  The VA compensation 
examiners' reports of August 1999 and January 2003, which  
had no source of information but the veteran, are, like Dr. 
Juarbe's opinions, of less probative weight than are the 
February 1997 and the April 2004 VA compensation examiners' 
opinions, which were informed by a complete review of the 
entire record.  That the January 2003 and April 2004 reports 
are by the same VA physician well illustrates the importance 
of historical perspective.

In weighing the evidence, then, the question is how to weigh 
the particular VA compensation examinations informed by 
historical perspective against the treatment records, 
informed by the veteran's presentation at a time when he 
purports to be suffering exacerbated symptoms.  The non-
medical evidence, i.e., the Social and Industrial Surveys, 
together with the April 2004 examiner's report, are 
persuasive that the veteran exaggerates his symptoms.  The 
treating physician's reported observations, as distinguished 
from their notation of the veteran's reports of symptoms at 
home, are persuasive that the veteran's symptoms are not 
entirely a ruse, as the April 2004 examiner opined.

In the context of the rating criteria, both old and new, the 
reports by Dr. Juarbe and in VA outpatient records that the 
veteran is totally disabled for any occupational activity or 
is unable to handle funds is not credible for two reasons.  
The veteran has demonstrated himself to be aggressive and 
adept at prosecuting his VA claim, a claim for government 
benefits.  His financial statements show he receives SSA 
benefits, and VA inquiry reveals they are not disability 
benefits.  It is reasonable to infer that his failure to 
prosecute a claim for SSA benefits is evidence that he is not 
disabled for SSA purposes.  This is persuasive that the 
veteran is not wholly demonstrably unable to obtain or retain 
employment, 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996) 
[hereinafter Diagnostic Code 9400 (1996)], and that he does 
not have total occupational and social impairment.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2005) [hereinafter Diagnostic 
Code 9400 (2005)].  The impression that the veteran cannot 
handle funds appears more likely than not erroneous.  He was 
helping his son buy a car when the VA social worker arrived 
at his home in May 2005.  He has made multiple reports of 
selling his craft wares at craft fairs, and he has reported 
purchasing craft supplies.  The evidence does not credibly 
show the presence of any of the criteria of a 100 percent 
rating under either the older or the newer criteria.

Likewise, the evidence is persuasive that the veteran is 
underrated at 10 percent under either the older or the newer 
criteria.  His long outpatient treatment record is persuasive 
that his symptoms are more than mild.  Variations over time 
must be considered in evaluating the level of disability, 
even if the changes in severity are not so great or too short 
in duration to amount to a change in the level of 
compensation.  The variability itself can be indicative of 
the overall degree of disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10 (1996 & 2005).  The outpatient treatment records in this 
case reveal a degree of lability too great to deem the 
veteran's disability mild.  The current 10 percent rating is 
inadequate under either the older or the newer rating 
criteria.

The treatment records are persuasive that the veteran 
demonstrates symptoms that at least result in reduction in 
initiative, flexibility, efficiency and reliability so as to 
produce definite industrial impairment, Diagnostic Code 9400 
(1996), as defined.  VAOPGCPREC 09-1993.  There is persuasive 
outpatient evidence of impaired judgment and disturbed 
motivation and mood are as likely as not to reduce 
reliability, flexibility, and efficiency to the level of 
considerable industrial impairment.  Id.  The evidence from 
the veteran and his wife regarding his craft sales through 
craft fairs and his neighbor's May 2004 comments about his 
participation in the community are persuasive that the 
veteran does not suffer severe impairment of his ability to 
establish and maintain effective or favorable relationships 
with people, or that there is severe impairment of the 
ability to obtain or retain employment.  In sum, under the 
rating criteria in effect until November 6, 1996, the veteran 
is ratable as 50 percent but not more disabled by generalized 
anxiety disorder with depression.  38 C.F.R. § 4.7 (2005); 
Diagnostic Code 9400 (1996).

Likewise, considering the newer rating criteria, the 
outpatient records of observed symptoms are persuasive that 
the veteran has occupational and social impairment at least 
resulting in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety and weekly or less 
frequent panic attacks; the evidence clearly shows he 
functions satisfactorily with routine behavior and self care, 
although his verbal aggression could qualify as failure of 
normal conversation even though his speech is consistently 
logical and coherent.  Diagnostic Code 9400 (2005).  Also, as 
with the older criteria, the symptomatology reported as in 
the outpatient records as observed versus reported more 
nearly approximate an appearance of occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, impaired judgment and disturbance of 
motivation or mood.  It seems as likely as not that these are 
sufficient to result in difficulty in establishing and 
maintaining effective work and social relationships, Id., 
even if he can function at a higher level when comfortable at 
home or upon limited activity, 38 C.F.R. § 4.10 (2005), as 
with the amount of social interaction required to sell his 
carvings at his leisure at crafts fairs.

The total disability picture does not meet or nearly 
approximate the criteria for a 70 percent or higher rating 
under the newer criteria.  His reports of close family ties 
with his wife and mother-in-law, with whom he lives, and his 
son seeking him out to buy a car for or with him, are 
persuasive that his disability is not as disruptive of 
interpersonal relations as is required for a 70 percent 
rating.  His judgment is reported as varying from poor to 
fair, but the social and industrial survey reports show 
better functioning than that.  This appears to be an instance 
of the effect of his exaggeration of his condition on the 
reporting clinicians' assessment.  His remote history of 
suicide attempt does not outweigh the repeated assessment 
that he does not have suicidal ideation.  The reported 
obsessional rituals are not shown to interfere with routine 
activities, even if he is compelled to check locks and stoves 
more than others might; there is no observation of any 
obsessional behavior in any examination report or treatment 
record.  His speech never has any of the characteristics of a 
70 percent disability.  His depression, while constant, is 
not shown to affect his ability to function independently, as 
his absence from home shows independent functioning as noted 
in the two Social and industrial field surveys reveals.  
Treatment records are persuasive that he is irritable, but 
there is no report of violence since the reported and 
undocumented instance of hitting a customer years before the 
effective date of service connection.  There is no spacial 
disorientation or neglect of personal appearance or hygiene.  
The veteran and his wife report his inability to adapt to 
stress, but the extent of that inability is not shown to be 
so great at to warrant or nearly approximate a 70 percent 
disability.  Finally, his satisfactory relations with his 
family as shown in the Social and industrial field surveys 
shows he can and does maintain effective relationships.

In sum, whether under the older or the newer rating criteria 
for generalized anxiety disorder, the extent, persistence, 
and variability in the veteran's generalized anxiety disorder 
with depression results in disability commensurate with a 50 
percent disability rating from the effective date of service 
connection to the present.

II.  Duty to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005), VA must notify the veteran of the information 
and evidence necessary to substantiate his claim, of his 
right to VA assistance in prosecuting his claim, and of his 
and VA's respective burdens in producing evidence to 
substantiate his claim.  VA must examine the veteran when 
necessary to decide his claim, and obtain medical opinions 
when necessary to decide the claim.  VA must notify the 
veteran of any failure to obtain evidence.  In this case, the 
claim at issue predates enactment of the VCAA, and VA could 
not have complied with the Act prior to the initial 
adjudication.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In October 2002 and April 2004, VA notified the veteran by 
letter of everything of which the law requires he be 
informed, including evidence that he must provide and 
evidence VA would attempt to obtain, distinguishing evidence 
in his possession from evidence VA would obtain for him.  The 
veteran has had ample opportunity to submit evidence since 
these letter, and has done so.  Consequently he suffered no 
prejudice from the receipt of the letters after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA has obtained all of the evidence of which it had notice, 
and it notified the veteran of the SSA reply to VA's request 
for records in a March 2005 supplemental statement of the 
case.  38 C.F.R. § 3.159(c), (e) (2005).  VA has examined the 
veteran on multiple occasions and obtained medical opinions.  
38 C.F.R. § 3.159(c)(4) (2005).

In sum, VA has discharged its duties under the VCAA in this 
case.



ORDER

A 50 percent disability rating for generalized anxiety 
disorder with depression is granted from the effective date 
of service connection, subject to regulations governing 
payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


